Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ty Coleman on 2/16/20.
The application has been amended as follows: 
1.	(Currently Amended) A method for wireless communication comprising:
determining at least two beamforming directions associated with simultaneous millimeter-wave (mmW) communications to a set of receivers, wherein each receiver of the set of receivers is associated with a different one of the at least two beamforming directions, and wherein each receiver of the set of receivers is associated with a different receiving device;
transmitting a plurality of directional synchronization signals to a plurality of receivers from which the set of receivers is selected;
receiving, from each receiver of the plurality of receivers and based at least in part on transmitting the plurality of directional synchronization signals, a feedback message comprising communication parameters, wherein the communication parameters comprise a data rate requirement;
identifying a performance metric associated with each receiving device based at least in part on the data rate requirement, wherein the performance metric is based on a transmit power metric associated with a signal-to-noise ratio (SNR) associated with each receiving device and a difference in respective beamforming direction metrics associated with angles of departure associated with communications to each receiving device;
selecting the set of receivers from the plurality of receivers based on the performance metrics being within a predetermined range, wherein  the at least two beamforming directions are determined based on the performance metric associated with each receiving device;
scheduling the same time and frequency resources for the simultaneous mmW communications with the set of receivers based on the  at least two beamforming directions; and
scheduling simultaneous transmissions to the set of receivers using the scheduled resources.
2-4.	(Canceled)
5.	(Previously Presented) The method of claim 1, wherein the communication parameters comprise at least one of a beamforming direction index value associated with one or more directional synchronization signals, an SNR associated with each receiver, or combinations thereof.
6.	(Previously Presented) The method of claim 1, wherein transmitting the plurality of directional synchronization signals comprises:
reusing a same resource element (RE) for transmitting the plurality of directional synchronization signals from a plurality of transmitter antenna ports, and
wherein the communication parameters further comprise at least one of a receiver chain count value, a channel quality indicator (CQI), or combinations thereof.
7.	(Previously Presented) The method of claim 1, wherein the performance metric is based on a difference in transmit power metric for each receiver being less than a first threshold value and based on the difference in the respective beamforming direction metrics being greater than a second threshold value.
8.	(Original) The method of claim 1, further comprising:
transmitting a scheduling message to each receiver of the set of receivers, the scheduling message comprising an indication of the scheduled resources, wherein the scheduling message comprises a rank indicator (RI) associated with each receiver of the set of receivers.

means for determining at least two beamforming directions associated with simultaneous millimeter-wave (mmW) communications to a set of receivers, wherein each receiver of the set of receivers is associated with a different one of the at least two beamforming directions, and wherein each receiver of the set of receivers is associated with a different receiving device;
means for transmitting a plurality of directional synchronization signals to a plurality of receivers from which the set of receivers is selected;
means for receiving, from each receiver of the plurality of receivers and based at least in part on transmitting the plurality of directional synchronization signals, a feedback message comprising communication parameters, wherein the communication parameters comprise a data rate requirement;
means for identifying a performance metric associated with each receiving device based at least in part on the data rate requirement, wherein the performance metric is based on a transmit power metric associated with a signal-to-noise ratio (SNR) associated with each receiving device and a difference in respective beamforming direction metrics associated with angles of departure associated with communications to each receiving device;
means for selecting the set of receivers from the plurality of receivers based on the performance metrics being within a predetermined range, wherein  the at least two beamforming directions are determined based on the performance metric associated with each receiving device;
means for scheduling the same time and frequency resources for the simultaneous mmW communications with the set of receivers based on the  at least two beamforming directions; and
means for scheduling simultaneous transmissions to the set of receivers using the scheduled resources.
10–12.	(Canceled)
13.	(Previously Presented) The apparatus of claim 9, wherein the communication parameters comprise at least one of a beamforming direction index value associated with one or more directional synchronization signals, an SNR associated with each receiver, or combinations thereof.

means for reusing a same resource element (RE) for transmitting the plurality of directional synchronization signals from a plurality of transmitter antenna ports, and
wherein the communication parameters further comprise at least one of a receiver chain count value, a channel quality indicator (CQI), or combinations thereof.
15.	(Previously Presented) The apparatus of claim 9, wherein the performance metric is based on a difference in transmit power metric for each receiver being less than a first threshold value and based on the difference in the respective beamforming direction metrics being greater than a second threshold value.
16.	(Original) The apparatus of claim 9, further comprising:
means for transmitting a scheduling message to each receiver of the set of receivers, the scheduling message comprising an indication of the scheduled resources, wherein the scheduling message comprises a rank indicator (RI) associated with each receiver of the set of receivers.
17.	(Currently Amended) An apparatus for wireless communication, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to:
determine at least two beamforming directions associated with simultaneous millimeter-wave (mmW) communications to a set of receivers, wherein each receiver of the set of receivers is associated with a different one of the at least two beamforming directions, and wherein each receiver of the set of receivers is associated with a different receiving device;
transmit a plurality of directional synchronization signals to a plurality of receivers from which the set of receivers is selected;
receive, from each receiver of the plurality of receivers and based at least in part on transmitting the plurality of directional synchronization signals, a feedback message comprising communication parameters, wherein the communication parameters comprise a data rate requirement;
identify a performance metric associated with each receiving device based at least in part on the data rate requirement, wherein the performance metric is based on a 
select the set of receivers from the plurality of receivers based on the performance metrics being within a predetermined range, wherein  the at least two beamforming directions are determined based on the performance metric associated with each receiving device;
schedule the same time and frequency resources for the simultaneous mmW communications with the set of receivers based on the  at least two beamforming directions; and
schedule simultaneous transmissions to the set of receivers using the scheduled resources.
18–20.	(Canceled)
21.	(Previously Presented) The apparatus of claim 17, wherein the communication parameters comprise at least one of a beamforming direction index value associated with one or more directional synchronization signals, an SNR associated with each receiver, or combinations thereof.
22.	(Previously Presented) The apparatus of claim 17, wherein the instructions are operable to cause the processor to:
reuse a same resource element (RE) for transmitting the plurality of directional synchronization signals from a plurality of transmitter antenna ports, and
wherein the communication parameters further comprise at least one of a receiver chain count value, a channel quality indicator (CQI), or combinations thereof.
23.	(Previously Presented) The apparatus of claim 17, wherein the performance metric is based on a difference in transmit power metric for each receiver being less than a first threshold value and based on the difference in the respective beamforming direction metrics being greater than a second threshold value.

determine at least two beamforming directions associated with simultaneous millimeter-wave (mmW) communications to a set of receivers, wherein each receiver of the set of receivers is associated with a different one of the at least two beamforming directions, and wherein each receiver of the set of receivers is associated with a different receiving device;
transmit a plurality of directional synchronization signals to a plurality of receivers from which the set of receivers is selected;
receive, from each receiver of the plurality of receivers and based at least in part on transmitting the plurality of directional synchronization signals, a feedback message comprising communication parameters, wherein the communication parameters comprise a data rate requirement;
identify a performance metric associated with each receiving device based at least in part on the data rate requirement, wherein the performance metric is based on a transmit power metric associated with a signal-to-noise ratio (SNR) associated with each receiving device and a difference in respective beamforming direction metrics associated with angles of departure associated with communications to each receiving device;
select the set of receivers from the plurality of receivers based on the performance metrics being within a predetermined range, wherein  the at least two beamforming directions are determined based on the performance metric associated with each receiver;
schedule the same time and frequency resources for the simultaneous mmW communications with the set of receivers based on the  at least two beamforming directions; and
schedule simultaneous transmissions to the set of receivers using the scheduled resources.
25–27.	(Canceled)
28.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein the communication parameters comprise at least one of a beamforming direction index value associated with one or more directional synchronization signals, an SNR associated with each receiver, or combinations thereof.

reuse a same resource element (RE) for transmitting the plurality of directional synchronization signals from a plurality of transmitter antenna ports, wherein the communication parameters further comprise at least one of a receiver chain count value, a channel quality indicator (CQI), or combinations thereof.
30.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein the performance metric is based on a difference in transmit power metric for each receiver being less than a first threshold value and based on the difference in the respective beamforming direction metrics being greater than a second threshold value.
31.	(Previously Presented) The method of claim 1 wherein the same time and frequency resource used for the simultaneous mmW communications with each receiver of the set of receivers is not separated in time frequency or code domains.
32.	(Previously Presented) The apparatus of claim 9 wherein the same time and frequency resource used for the simultaneous mmW communications with each receiver of the set of receivers is not separated in time frequency or code domains.
33.	(Previously Presented) The apparatus of claim 17 wherein the same time and frequency resource used for the simultaneous mmW communications with each receiver of the set of receivers is not separated in time frequency or code domains.
34.	(Currently Amended) The non-transitory computer-readable medium of claim 24, wherein the same time and frequency resource used for the simultaneous mmW communications with each receiver of the set of receivers is not separated in time frequency or code domains.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, 17, 24,
 	 Chu a method for wireless communication comprising: 
(para [0040]);  
 	transmitting a plurality of directional synchronization signals to a plurality of receivers from which the set of receivers is selected; (para [0048]).
 	receiving, from each receiver of the plurality of receivers and based at least in part on transmitting the plurality of directional synchronization signals, a feedback message comprising communication parameters wherein the communication parameters comprise a data rate requirement; (para [0048]).
 	scheduling the same time and frequency resource for simultaneous mmW communications with the set of receivers based on the identified at least two beamforming directions; and scheduling simultaneous transmissions to the set of receivers using the scheduled resources (para [0048]).
	Sun teaches receiving, from each receiver of the plurality of receivers and based at least in part on transmitting the plurality of directional synchronization signals, a feedback message comprising communication parameters, wherein the communication parameters comprise a data rate requirement; (para [0055]).
 	Gomadam teaches a difference in respective beamforming direction metrics associated with angles of departure associated with communications to each receiver (para [0095]).
 	determining the at least two beamforming directions based on the performance metric associated with each receiver (para [0054]).;
	identifying a performance metric associated with each receiver of the set of receivers, wherein the performance metric is based on a transmit power metric associated with a signal-to-noise ratio (SNR) associated with each receiver (para [0117]);

 	Maltsev teaches milimetere-wave (mmW) communications (para [0074]).

However the prior art of record do not teach “selecting the set of receivers from the plurality of receivers based on the performance metrics being within a predetermined range, wherein determining the at least two beamforming directions are determined based on the performance metric associated with each receiving device;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461